Title: Questions and Answers about York Island, 1781
From: Washington, George
To: 


                        
                            
                                1781
                            
                        
                        Questions: 1 How many Batteries are there between Laurel hill & Fort Tryon, along the line of
                            Pallisades?
                        Answers: Only one which is commanded by the Work on Laurel Hill—it has four  18 pounders in it.
                        2 Are they all open Batteries?
                        It is open in the Rear.
                        3 Are they under the command of the close redoubts?—and could the men allotted for their defence remain in them
                            if an Enemy was possessed of the close redoubts?
                        It is, as before mentioned, commanded by Laurel Hill. Men could not remain in it under the Fire of Laurel
                            Hill Fort.
                        4 Have the close redoubts of Fort Tryon, and laurel hill Cannon in them?
                        They have.
                        5 If they have how many in each?
                        Fifteen pieces of all sizes in Laurel Hill fort—know not  how many in fort Tryon.
                        6 Do they and the Batteries command the road and the plain between the Barrier gate & Kings
                                bridge?
                        
                        They do.
                        7 Is there any work at the Barrier gate?—of what kind?—and how is the Guard there cover’d & secured?
                        The Battery under Laurel Hill Fort commands the Barrier Gate. A Serjeant and 12 are at the Barrier—They have
                            a Guard Room within 20 paces of the Gate.
                        8 Is there any ascending the hill from the North River half way betwn Fort Knyphausen and Fort Tryon so as to
                            avoid being discovered at the Hutts?
                        There is, provided you could make a landing undiscovered by the pickets along the shore.
                        9 Has the Fort at Laurel hill any, and what name?
                        
                        Fort George.
                        10 What is the name of the Fort at the mouth of Spiten devil?
                        Cox Hill Redoubt. it is in bad repair.
                        11 What the name of the Redoubt at the bridge?
                        Prince Charles’s Redoubt.
                        12 What is the name of the Man where Tryon’s former quarters were & Arnolds Corps now is?
                        Quinn does not know nor does Middleton.
                        13 Supposing Troops were Marching from the White House to Laurel hill, how near would they be to the House by
                            the Orchard, below Fort Knyphausen in their March?
                        Troops might file off to the Right between Morris House and the Blue Bell and leave the latter 200 yards upon
                            their left—but there would be danger of being discovered by the Guard in Morris’s Barn and other small Guards along the
                            Road.
                        14 How far is it from that House to the Barrier Gate?
                        About a quarter of a Mile, Middleton say a Mile.
                        
                            15 Is the Fort on Laurel hill calonnade    for defence on the inner side? next the White House?
                        
                        The heavy Cannon at present point towards the Bridge but they may be shifted.
                        16 Is the parapet of equal thickness
                            on that side? and are there  & Cannon pointing that way?
                        It is, and there are Entrances in it.
                        
                            17 is the gate of Laurel hill Fort secured at night—and on what is it?
                        The Gate is next Morris House. The large Gate is barred at Night. A small door to admit the releif is cut out
                            of the Gate.
                        18 Where is the provision for the Troops at the No 80 at the Island kept? What store have they?
                        Near Kertrights House. A store built on purpose.

                    